Citation Nr: 0507347	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-30 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from November 1960 to April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal of a March 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.  The March 2003 RO 
decision found that no new and material evidence had been 
received to reopen a claim of service connection for a back 
disorder.  

The veteran's sworn testimony was obtained at a hearing 
conducted by the undersigned Acting Veterans Law Judge 
sitting at the RO in December 2004 (Travel Board hearing).  A 
transcript of this hearing is on file.  

The claim on appeal is reopened, and the reopened claim of 
service connection for a back disorder is addressed in the 
remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center (AMC), located in 
Washington, D.C.  


FINDINGS OF FACT

1.  A Board decision dated in January 1994 found that no new 
and material evidence had been received to reopen the 
veteran's claim of service connection for a back disorder.  

2.  The appellant has since submitted medical evidence, which 
is neither cumulative nor redundant of evidence already on 
file at the time of the last prior final denial of the claim, 
and relates to an unestablished fact necessary to 
substantiate the claim.  



CONCLUSION OF LAW

Since the time of the Board's January 1994 decision, new and 
material evidence has been received which reopens a claim of 
entitlement to service connection for a back disorder.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(b) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As with all petitions to reopen claims of service connection, 
such as the back claim in this case, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  See, e.g., VBA Fast Letter 01-13 
(February 5, 2001).  VA does not have a duty to provide the 
appellant a VA examination if the claim is not reopened.  The 
VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2004); see also 
Paralyzed Veterans of America, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003) (affirming 38 C.F.R. § 3.156 and 
limited duty to assist in claims to reopen).  

In this case, notice of VCAA was issued to the veteran in 
February 2003, prior to the denial of the petition to reopen 
a claim in March 2003.  As such, the timing of the notice 
comports with the CAVC's holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

The February 2003 VCAA letter advised the veteran of his need 
to identify or submit evidence which would service to reopen 
the claim previously denied-that is, medical evidence not 
only of current back disorder, but medical nexus evidence 
showing that his current back disorder is due to an injury or 
incident in service, with evidence of such an injury or 
incident in service.  This notice also informed the veteran 
that VA would attempt to obtain any evidence that he 
identifies.  

The RO complied with VA's notification requirements and 
informed the appellant of the information and evidence needed 
to substantiate his claim.  All identified private and VA 
treatment records have been obtained.  

It appears that VA has done everything reasonably possible to 
notify and assist the veteran, and further delay of the 
appellate review of this case by the Board would serve no 
useful purpose.  Accordingly, in the circumstances of this 
case, additional efforts in accordance with the VCAA would 
serve no useful purpose.  Soyini, 1 Vet. App. 540, 546 
(1991).

The record already contains sufficient medical evidence upon 
which to adjudicate the petition to reopen a claim of service 
connection for a back disorder-a claim which is favorably 
reopened by the Board at this time.  Neither the veteran nor 
his representative has identified additionally available 
medical evidence relevant to the claim that has not already 
been obtained, "[T]he record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims.").  

Although the petition to reopen is granted, and the claim is 
reopened, the reopened claim requires additional necessary 
development and it is the subject of the Remand portion of 
the Board's decision.  


New and Material Evidence

The appellant contends that new and material evidence has 
been obtained that is sufficient to reopen a claim of service 
connection for a low back disorder.  Specifically, the 
veteran asserts that a low back strain in service aggravated 
his preexisting spondylolysis, and resulted in his current 
spondylolisthesis disorder of the low back.  

The appellant's claim of service connection for a low back 
disorder was last denied by the Board in January 1994.  At 
that time, the Board found that no new and material evidence 
had been submitted to reopen the appellant's claim of service 
connection for a low back disorder.  Because the appellant 
did not appeal the January 1994 Board determination, the 
denial is final, and the merits of the claim may only be 
examined upon the submission of "new and material" evidence.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
20.1105 (2004).  

The standard for new and material evidence was recently 
amended, and applies to claims to reopen received on or after 
August 29, 2001, as here.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001); [codified at 38 C.F.R. § 3.156(a) (2002)]. Under this 
standard, new evidence means existing evidence not previously 
submitted to agency decision makers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2004). 


It has been held that the recent amendment to 38 C.F.R. § 
3.156(a) was a permissible exercise of VA's rulemaking 
authority.  Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F. 3d 
1334 (Fed. Cir. 2003).  

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996). The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance. Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The law further provides that the submission of "new and 
material" evidence is a jurisdictional prerequisite to the 
Board's review of a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

At the time of the Board's January 1994 denial of the 
appellant's petition to reopen a claim, the evidence included 
the appellant's service medical records and post-service 
private medical records of Woodland Medical Park and S.A.Z. 
(initials), M.D., dated from December 1987 to January 1993.  

Also previously of record, the veteran's service medical 
records included a March 1966 Medical Board Report, obtained 
just prior to his separation from service a month later.  The 
Medical Board Report indicates that in February 1966, the 
veteran fell from a bed and subsequently developed low back 
pain.  After he was referred to the orthopedic service for 
treatment and disposition, X-ray studies revealed a 
congenital defect of the pars interarticularis of L5.  The 
injury incurred as a result of falling out of bed was 
considered to be an acute low back strain.  The Medical Board 
Report concluded that the veteran had two separate back 
disorders during service: bilateral spondylolysis, with no 
evidence of spondylolisthesis, chronic, with existed prior to 
service and was not aggravated by service; and, acute low 
back strain, which was asymptomatic upon examination at 
separation.  

The Medical Board Report found that the episodes of low back 
strain in service were acute in nature and resolved with 
treatment, and it was also determined that the veteran's 
bilateral spondylolysis did not increase in severity during 
service, and was not subject to superimposed disease or 
injury.  

The post-service private medical records of Dr. S.A.Z. and 
Woodland Medical Park show treatment following back injuries 
in October 1987 and April 1992, with no reference to any 
prior back injuries in service.  At the time of these low 
back injuries, the veteran reported no prior history of back 
disease, and no reference was made to any in-service back 
disorders or injuries.  

A transcript of the veteran's May 1993 personal hearing was 
also of record at the time of the Board's January 1994 
decision.  At that time, the veteran asserted that his 
current back disorders are due to service, including the 
aggravation of his congenital spondylolysis in service, by a 
superimposed low back strain.  

In order to reopen his claim, the veteran has proffered the 
April 2003 medical statement of Dr. S.A.Z., which he argues 
is new and material evidence.  In his statement, Dr. S.A.Z. 
indicates that the veteran had evidence of both spondylolysis 
and spondylolisthesis while in service.  Dr. S.A.Z. also 
indicates, in the April 2003 statement, that the veteran's 
condition was, "apparently aggravated by trauma."  

The April 2003 medical opinion is new in that is was not 
before the Board at the time of the prior final decision in 
January 1994.  The April 2003 medical opinion statement of 
Dr. S.A.Z. is also material evidence since it relates to an 
unestablished fact-the existence of spondylolisthesis in 
service.  The prior evidence of record did not show any 
spondylolisthesis in service, but rather showed only that the 
veteran had had spondylolysis in service without 
spondylolisthesis.  As such, the April 2003 medical opinion 
statement tends to show that the veteran had 
spondylolisthesis in service-medical evidence of an 
unestablished fact necessary to substantiate the claim, which 
was not before the Board at the time of the January 1994 
decision.  

The Board finds that the April 2003 medical statement of Dr. 
S.A.Z. is new and material since it presents, for the first 
time, competent medical evidence as to any unsubstantiated 
fact not previously of record-the existence of 
spondylolisthesis in service.  Accordingly, the claim of 
service connection for a back disorder is reopened.  

In finding that the claim of service connection for a back 
disorder is reopened, the Board is unable to adjudicate the 
merits of the reopened claim on appeal, as necessary medical 
development remains to be completed.   


ORDER

The Board having determined that new and material evidence 
has been received, the claim of entitlement to service 
connection for a back disorder is reopened; to that extent 
only the appeal is granted.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2004).  

  

The veteran's service medical records include the results of 
Medical Board examination at separation from service.  These 
records show a pre-service history of intermittent backaches 
following a, "high school football injury."  While in 
service, the veteran fell from his bed in February 1966, at 
which time he was noted to have a bilateral pars 
interarticularis defect at the L5 disc, which was considered 
at that time to be a congenital defect.  It was also 
determined at that time that although the veteran had 
sustained a low back strain when he fell from his bed, it was  
determined that this had been acute, not chronic, and it was 
found to be asymptomatic on Medical Board examination.  The 
final diagnoses were bilateral spondylolysis, with no 
evidence of spondylolisthesis, existed prior to, and not 
aggravated by, service, and acute low back strain, 
asymptomatic at present.  

The latest letter authored by Dr. S.A.Z. appears to 
contradict the medical conclusions reached in service as to 
the existence of a pre-existing disorder, and if such may 
have been aggravated by service.  

The law provides in this regard that if a disease or injury 
is shown to have existed prior to service, such disease or 
injury will be considered to have been aggravated by active 
military, naval, or air service, "where there is an increase 
in disability during such service," unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2004) (the "presumption of 
aggravation").  

Where, as here, the claimant is a veteran of wartime service, 
or peacetime service after December 31, 1946, clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the aforementioned presumption of aggravation "where 
the pre-service disability underwent an increase in severity 
during service."  38 C.F.R. 
§ 3.306 (b).  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  Due 
regard will be given the places, types, and circumstances of 
service.  Id.  However, "temporary or intermittent flare-ups 
during service of a pre-existing disease or injury are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, as contrasted to the symptoms, is 
worsened."  Verdon v. Brown, 8 Vet. App. 529, 537 (emphasis 
original) (citation omitted); accord, Jensen v. Brown, 19 
F.3d 1413, 1416 (Fed. Cir. 1994).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such, 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303.  Significantly, however, VA 
General Counsel has rendered an opinion which indicates that 
a distinction is to be made between congenital/developmental 
defects and congenital/developmental diseases.  VAOPGCPREC 
82-90 (July 18, 1990); see also Monroe v. Brown, 4 Vet. App. 
513 (1993).  The latter-congenital diseases-may be service 
connected if the evidence as a whole shows aggravation in 
service within the meaning of VA regulations.  VAOPGCPREC 82-
90.  

A congenital or development defect on the other hand, because 
of 38 C.F.R. § 3.303, is not service connectable in its own 
right, although service connection may be granted for 
additional disability doe to disease or injury superimposed 
upon such defect during service.  VAOPGCPREC 82-90.  

The veteran has reopened his claim of service connection for 
a back disorder with the April 2003 letter authored by Dr. 
S.A.Z. indicating that the veteran had evidence of both 
spondylosis and spondylolisthesis while in service.  While 
the basis of this opinion is unascertained, the veteran 
should be afforded a VA orthopedic examination to determine 
if any congenital disease was aggravated in service, within 
the meaning of 38 C.F.R. § 3.303 (c), to include a statement 
as to whether any spondylosis in service was superimposed by 
spondylolisthesis.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


2.  The veteran should be scheduled for a 
VA  examination for the purpose of 
ascertaining whether the veteran had 
superimposed spondylolisthesis upon the 
demonstrated spondylolysis as a result of 
any incident in service.  The examiner is 
specifically asked to review the 
veteran's service medical records, with 
particular attention to the Medical Board 
Report of March 1966 and the April 2003 
medical opinion of Dr. S.A.Z.  
The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical and nexus 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate, on a de novo basis, the 
claim of entitlement to service 
connection for a back disorder.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


